      2:19-cv-03006-BHH          Date Filed 03/04/21       Entry Number 74         Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


SOUTH CAROLINA COASTAL                     )
CONSERVATION LEAGUE, et al.,               )
                                           )
                    Plaintiffs,            )
                                           )
       v.                                  )
                                           )                   Case No. 2:19-cv-03006-BHH
                 1
JANE NISHIDA, as Acting Administrator      )
of the U.S. Environmental Protection       )
Agency, et al.,                            )
                                           )                                   ORDER
                    Defendants,            )
                                           )
AMERICAN FARM BUREAU                       )
FEDERATION, et al.,                        )
                                           )
                    Intervenor-Defendants. )
___________________________________ )

       Based on the parties’ Joint Status Report and Motion to Govern Further

Proceedings, filed March 4, 2021, the Court hereby ORDERS that the joint motion shall

be GRANTED, and the Court will hold this case in abeyance for an additional 60 days,

up to and including May 3, 2021. At the conclusion of the 60-day abeyance period, the

parties are directed to confer, and after conferral, file a proposal to govern further

proceedings.

       In addition, the Court finds it necessary for the management of deadlines on its

docket to dismiss the pending Motion to Dismiss for Lack of Subject Matter Jurisdiction

under Federal Rule of Civil Procedure 12(b)(1) (ECF No. 28) without prejudice, to be




1EPA Acting Administrator Jane Nishida is automatically substituted for Andrew Wheeler pursuant to Rule
25(d) of the Federal Rules of Civil Procedure.

                                                      1
     2:19-cv-03006-BHH       Date Filed 03/04/21   Entry Number 74    Page 2 of 2




refiled, as appropriate, at such time as a proposal to govern further proceedings is

determined.

      IT IS SO ORDERED.

                                               /s/Bruce Howe Hendricks
                                               United States District Judge


March 4, 2021
Charleston, South Carolina




                                              2
